                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9
10                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
11                                   AT SEATTLE
12   BOARDS OF TRUSTEES OF THE
     SEATTLE AREA PLUMBING &
13
     PIPEFITTING INDUSTRY HEALTH &                    Case No. 2:18-cv-00443-RAJ
14   WELFARE TRUST, et al.,
                                                      ORDER ON PLAINTIFF’S
15                Plaintiffs,                         MOTION FOR ATTORNEYS’
                                                      FEES AND COSTS
16         v.
17   OPTIMAL FACILITY SOLUTIONS, LLC,
18                Defendant.
19
20                                   I.   INTRODUCTION

21         This matter comes before the Court on submissions by the parties regarding

22   attorneys’ fees, costs, and interest. Dkt. ## 23, 26. The Court awards Plaintiffs fees and

23   costs in the amount of $16,840 and interest in the amount of $4,610.47.

24                                   II. BACKGROUND

25         Plaintiffs are the trustees of five labor-management funds. Dkt. # 13 at 2. They

26   jointly administer the Master Labor Agreement (MLA) between United Association Local

27   #32 of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the

28   ORDER – 1
1    United States and Canada (Local 32) and the Mechanical Contractors Association of
2    Western Washington (MCA). Id. The MLA incorporates the terms of Plaintiffs’ trust
3    agreements governing employer contributions to the funds (the “Trust Agreements”). Dkt.
4    # 14-1 at 12.
5           Employers are bound to the terms of the MLA by a compliance agreement. Dkt. #
6    13; Dkt. # 14-3.     Defendant Optimal Facility Solutions, LLC (“OFS”) signed its
7    compliance agreement with Plaintiffs on or around April 11, 2017. Id. The MLA requires
8    all signatory employers to submit a monthly remittance report listing the following: the
9    employees performing covered work, the covered worked performed, and the contributions
10   owed to Plaintiffs for the hours worked. Dkt. # 14 at 3. The MLA also requires the
11   employer’s contributions to be postmarked no later than the 15th of the following month,
12   or else hand delivered by noon on the 18th. Id. at 4; Dkt. # 14-2 at 11.
13          When an employer is delinquent on its contributions, the MLA permits Plaintiffs to
14   assess liquidated damages of 20 percent, charge 12 percent interest, and recover any
15   associated fees and costs. Dkt. # 14-2 at 11. Separately, most of the Trust Agreements
16   provide for liquidated damages up to 20 percent for delinquent contributions. See Dkt. #
17   14 at 5-7. Plaintiffs’ records show that OFS’s contributions from May to November 2017
18   were delinquent (the “2017 delinquent contributions”). Dkt. # 14 at 10; Dkt. # 14-10.
19          On March 26, 2018, Plaintiffs sued for damages related to the 2017 delinquent
20   contributions as well as for other contributions that OFS failed to remit during 2017 and
21   2018. Dkt. # 1. After the lawsuit was filed, an audit revealed that OFS underreported hours
22   of covered work and failed to remit $22,825.72 in contributions from April 2017 through
23   March 2018 (the “2017 unpaid contributions”). Dkt. # 14-11. On September 25, 2018,
24   Plaintiffs filed a motion for summary judgment on damages relating to both the delinquent
25   and unpaid contributions. Dkt. # 13. On October 16, 2018, OFS filed a response to the
26   motion. Dkt. # 17. On October 19, 2018, Plaintiffs filed their reply. Dkt. # 18. On
27   February 22, 2019, the Court granted in part and denied in part Plaintiffs’ motion, awarding
28   ORDER – 2
1    Plaintiff unpaid contributions in the amount of $22,829.73 and $2.272.04 in audit costs. 1
2    Dkt. # 22. The Court requested that Plaintiffs provide an updated accounting of interest on
3    the unpaid contribution as well as an updated accounting of attorneys’ fees. Dkt. # 22.
4    Plaintiffs have submitted an updated accounting of interest totaling $4,610.47 and a request
5    of attorneys’ fees totaling $17,893.00. Dkt. # 23.
6                                        III. DISCUSSION
7           A.     ERISA
8           Section 1132(g)(2) is “mandatory and not discretionary.” Operating Eng’rs Pension
9    Trust v. Beck Eng’g & Surveying, Co., 746 F.2d 557, 569 (9th Cir.1984) (citations omitted).
10   Section 1132(g)(2)(D) states that “In any action ... to enforce section 1145[ ] of this title in
11   which a judgment in favor of the plan is awarded, the court shall award the plan reasonable
12   attorney’s fees and costs of the action, to be paid by the defendant....” 29 U.S.C.A. §
13   1132(g)(2)(D). Defendant concedes that Plaintiffs prevailed on the issue of fees and
14   interest, but argues that it should not pay fees related to summary judgment because it
15   prevailed on the issue of liquidated damages. This position does not appear to be supported
16   by the case law. See, e.g., Parkhurst v. Armstrong Steel Erectors, Inc., 901 F.2d 796 (9th
17   Cir. 1990) (upholding award of attorneys’ fees where employer argued that it did not
18   contest its obligation to pay and liquidated damages provision was void as penalty);
19   Hanson v. Koller Coatings Corp., Inc., 2011 WL 13214284 (C.D. Cal. Apr. 4, 2011).
20          B.     Lodestar Method
21          The Court turns to the calculation of attorneys’ fees. The proper way for the Court
22   to determine attorneys’ fees and costs is by using the lodestar method. To calculate the
23   lodestar amount, the Court multiplies the number of hours reasonably expended by the
24   reasonable hourly rate. In re Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291,
25
26   1
      The Court’s order erroneously awards Plaintiff liquidated damages. Dkt. # 22.
     However, the parties have since stipulated to dismiss Plaintiffs’ claims for liquidated
27
     damages. Dkt. # 25.
28   ORDER – 3
1    1295 n.2 (9th Cir. 1994); United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403,
2    406 (9th Cir. 1990); Bowers v. Transamerica Title Ins. Co., 100 Wash. 2d 581, 597 (1983).
3    The hours reasonably expended must be spent on claims having a “common core of facts
4    and related legal theories.” Martinez v. City of Tacoma, 81 Wash. App. 228, 242–43
5    (1996); Webb v. Sloan, 330 F.3d 1158, 1168-69 (9th Cir. 2003). The Court discounts hours
6    spent on unsuccessful claims, overstaffing, duplicated or wasted effort, or otherwise
7    unproductive time. Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986),
8    opinion amended on denial of reh’g, 808 F.2d 1373 (9th Cir. 1987); Bowers, 100 Wash.
9    2d at 597, 600. The Court may adjust the lodestar calculation “up or down to reflect factors,
10   such as the contingent nature of success in the lawsuit or the quality of legal representation,
11   which have not already been taken into account in computing the ‘lodestar’ and which are
12   shown to warrant the adjustment by the party proposing it.” Id. at 594 (citing Miles v.
13   Sampson, 675 F.2d 5, 8 (1st Cir. 1982)) (emphasis in original); see also Chalmers, 796
14   F.2d at 1212.
15                   i.   Reasonably Hourly Rate
16          The established rate for billing clients may be a reasonable hourly rate, but it is not
17   conclusive. Bowers, 100 Wash. 2d at 597. In addition to the established rate, the court
18   may consider the level of skill required by the litigation, time limitations imposed on the
19   litigation, the amount of the potential recovery, the attorney’s reputation, and the
20   undesirability of the case. Id.; see also Chalmers, 796 F.2d at 1210-11. “Affidavits of the
21   plaintiffs’ attorney and other attorneys regarding prevailing fees in the community, and
22   rate determinations in other cases, particularly those setting a rate for the plaintiffs’
23   attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers of
24   Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). The Court may also rely
25   on its own knowledge and familiarity with the legal market in setting a reasonable hourly
26   rate. Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir.2011).
27          Plaintiffs’ counsel, Noelle Dwarzski, represents that her hourly rate is $290.00. Dkt.
28   ORDER – 4
1    # 16. Given the Court’s familiarity with rates in the Seattle market, and the lack of contrary
2    evidence put forth by Defendant, the Court finds the rates charged reasonable. See Gates
3    v. Deukmejian, 987 F.2d 1392, 1397–98 (9th Cir. 1992) (explaining that party opposing
4    the fee application has burden of challenging the reasonableness of the hours charge or the
5    facts asserted by the prevailing party).
6                  ii.    Reasonableness of the Hours
7           The attorneys seeking fees must provide “reasonable documentation of the work
8    performed” in order to allow the court to assess whether the number of hours expended

9    was reasonable. McGreevy v. Or. Mut. Ins. Co., 951 P.2d 798, 802 (Wash. App. 1998).

10   The court will “exclude from the requested hours any wasteful or duplicative hours and

11   any hours pertaining to unsuccessful theories or claims.” Mahler v. Szucs, 957 P.2d 632,

12   651 (Wash. 1998), overruled on other grounds by Matsyuk v. State Farm Fire & Cas. Co.,

13   272 P.3d 802 (Wash. 2012). Further, the Ninth Circuit has held it is reasonable for a district

14   court to conclude that the party seeking attorneys’ fees fails to carry its burden of

15   documenting the hours expended when that party engages in “block billing” because block

16   billing makes it more difficult to determine how much time was spent on specific activities.

17   Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007).

18          The Court has reviewed Plaintiffs’ summary of time and finds that Plaintiffs seek

19   compensation for some hours were not adequately documented, as well as for some hours

20   that are redundant or excessive, and adjusts the award accordingly. See, e.g., Bund v.

21   Safeguard Properties, 2017 WL 1613340, at *3 (W.D. Wash. Apr. 28, 2017). Line items

22   dated June 8, 2018 and June 20, 2018 refer to research regarding “class actions.” Without

23   a more detailed description, the Court is unable to ascertain whether this work is relevant

24   or related to the claims in this matter. Therefore, the Court will deduct 1.2 hours. Further,

25   Plaintiffs’ counsel has provided the Court with some “block” time entries, which has left

26   the Court unable to attribute specific time spent on a particular activity on certain dates.

27   The Court will deduct from its award a September 17, 2018 time entry for 4.0 hours. The

28   ORDER – 5
     Court finds the remaining entries reasonable, as well as counsel voluntarily discounting
1
     approximately $2,000 from the fee request. See Dkt. # 24. Accordingly, the total amount
2
     of fees awarded is $16,385.
3
4           C.     Lodestar Adjustment
5           The Court finds that the time set forth above, less the reductions noted by the Court,
6    reflects the reasonable time spent working on this action and does not find it necessary to
7    make any lodestar adjustments.
8           D.     Costs
9           Defendant seeks $455 in costs. The Court grants this request. Dkt. # 24 at 11.
10                                     IV. CONCLUSION
11          For the reasons stated above, the Court awards Plaintiffs fees and costs in the
12   amount of $16,840 and interest in the amount of $4,610.47.
13
14          Dated this the 12th day of November, 2019.
15
16
17
                                                       A
                                                       The Honorable Richard A. Jones
18
                                                       United States District Judge
19
20
21
22
23
24
25
26
27
28   ORDER – 6
